               Case 9:19-bk-08436-FMD          Doc 2     Filed 09/04/19     Page 1 of 9



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

IN RE:

CHAD D. PATRICK and
NELLA C. DECESARE,

Debtor,

                                                               CASE NO. 9:19-bk-              -FMD
      Debtor(s).
____________________________________________

                                        CHAPTER 13 PLAN

A.        NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

    A limit on the amount of a secured claim based on a valuation which Included            Not Included
    may result in a partial payment or no payment at all to the secured
    creditor. See Sections C.5(d) and (e). A separate motion will be filed.

    Avoidance of a judicial lien or nonpossessory, nonpurchase money Included               Not Included
    security interest under 11 U.S.C. § 522(f). A separate motion will be
    filed. See Section C.5(e).
    Nonstandard provisions, set out in Section E.                         Included          Not Included



NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE
SECURED CREDITOR’S COLLATERAL UNDER SECTION 5(j), OR TO NOT MAKE
PAYMENTS TO THE SECURED CREDITOR UNDER SECTION 5(k), THE
AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY TAKE ACTION
TO FORECLOSE OR REPOSSESS THE COLLATERAL.



1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
    individuals.

                                                                                      Eff. 03 01 19
             Case 9:19-bk-08436-FMD         Doc 2    Filed 09/04/19     Page 2 of 9



SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

B.      MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
shall begin 30 days from petition filing/conversion date. Debtor shall make payments to the
Trustee for the period of 60      months. If the Trustee does not retain the full 10%, any portion
not retained will be disbursed to allowed claims receiving payments under the Plan and may
cause an increased distribution to the unsecured class of creditors.

       $ 215.00    from month      1     through    60     .
       $           from month            through           .
       $__________ from month __________ through __________.

C.     PROPOSED DISTRIBUTIONS.

       1.      ADMINISTRATIVE ATTORNEY’S FEES.


Base Fee $ 4,500.00      Total Paid Prepetition $1,500.00       Balance Due $3,000.00

MMM Fee $                Total Paid Prepetition $               Balance Due $

Estimated Monitoring Fee at $       50.00    per Month.

Attorney’s Fees Payable Through Plan at $              Monthly (subject to adjustment).

       2.      DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

 Acct. No.                       Creditor                         Total Claim Amount




       3.      PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


 Last Four Digits of Acct.       Creditor                         Total Claim Amount
 No.
                                 IRS                              2,400.00




                                                2
             Case 9:19-bk-08436-FMD        Doc 2     Filed 09/04/19     Page 3 of 9



       4.       TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

       5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the
Plan shall be deemed contractually paid on time.

        (a)     Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid
Through the Plan. If the Plan provides for curing prepetition arrearages on a mortgage on
Debtor’s principal residence, Debtor will pay, in addition to all other sums due under the
proposed Plan, all regular monthly postpetition mortgage payments to the Trustee as part of the
Plan. These mortgage payments, which may be adjusted up or down as provided for under the
loan documents, are due beginning the first due date after the case is filed and continuing each
month thereafter. The Trustee shall pay the postpetition mortgage payments for Debtor’s
principal residence on the following mortgage claims. Under 11 U.S.C. § 1328(a)(1), Debtor will
not receive a discharge of personal liability on these claims.

 Last Four       Creditor        Collateral        Regular        Gap             Arrears
 Digits of                       Address           Monthly        Payment
 Acct. No.                                         Payment




        (b)    Claims Secured by Other Real Property Which Debtor Intends to Retain -
Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any, Paid
Through the Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor will
pay, in addition to all other sums due under the proposed Plan, all regular monthly postpetition
mortgage payments to the Trustee as part of the Plan. These mortgage payments, which may be
adjusted up or down as provided for under the loan documents, are due beginning the first due
date after the case is filed and continuing each month thereafter. The Trustee shall pay the
postpetition mortgage payments on the following mortgage claims. Under 11 U.S.C. §
1328(a)(1), Debtor will not receive a discharge of personal liability on these claims.

 Last Four       Creditor        Collateral        Regular        Gap             Arrears
 Digits of                       Address           Monthly        Payment
 Acct. No.                                         Payment




                                               3
             Case 9:19-bk-08436-FMD          Doc 2     Filed 09/04/19    Page 4 of 9




        (c)   Claims Secured by Real Property - Debtor Intends to Seek Mortgage
Modification. If Debtor obtains a modification of the mortgage, the modified payments shall be
paid through the Plan. Pending the resolution of a mortgage modification request, Debtor shall
make the following adequate protection payments to the Trustee: (1) for homestead property, the
lesser of 31% of gross monthly income of Debtor and non-filing spouse, if any (after deducting
homeowners association fees), or the normal monthly contractual mortgage payment; or (2) for
non-homestead, income-producing property, 75% of the gross rental income generated from the
property. Debtor will not receive a discharge of personal liability on these claims.

 Last Four Digits      Creditor                     Collateral Address     Adequate
 of Acct. No.                                                              Protection Payment




        (d)    Claims Secured by Real Property or Personal Property to Which Section 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does not
apply to a claim secured solely by Debtor’s principal residence. A separate motion to
determine secured status or to value the collateral must be filed. The secured portion of the
claim, estimated below, shall be paid. Unless otherwise stated in Section E, the payment through
the Plan does not include payments for escrowed property taxes or insurance.

 Last Four     Creditor      Collateral      Claim        Value          Payment     Interest
 Digits of                   Description/    Amount                      Through     Rate
 Acct. No.                   Address                                     Plan




       (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
§ 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a nonpossessory,
nonpurchase money security interest because it impairs an exemption or under § 506 to
determine secured status and to strip a lien.

 Last Four Digits of Acct.        Creditor                        Collateral Description /
 No.                                                              Address




       (f)     Claims Secured by Real Property and/or Personal Property to Which Section
506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a). The
claims listed below were either: (1) incurred within 910 days before the petition date and
secured by a purchase money security interest in a motor vehicle acquired for the personal use of
Debtor; or (2) incurred within one year of the petition date and secured by a purchase money
                                                4
             Case 9:19-bk-08436-FMD          Doc 2     Filed 09/04/19     Page 5 of 9



security interest in any other thing of value. These claims will be paid in full under the Plan with
interest at the rate stated below.

 Last Four         Creditor       Collateral         Claim          Payment         Interest
 Digits of                        Description/       Amount         Through         Rate
 Acct. No.                        Address                           Plan




        (g)     Claims Secured by Real or Personal Property to be Paid with Interest
Through the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in
full under the Plan with interest at the rate stated below.

 Last Four         Creditor       Collateral         Claim          Payment         Interest
 Digits of                        Description/       Amount         Through         Rate
 Acct. No.                        Address                           Plan




       (h)      Claims Secured by Personal Property – Maintaining Regular Payments and
Curing Arrearage, if any, with All Payments in Plan. Debtor will not receive a discharge of
personal liability on these claims.

 Last Four           Creditor            Collateral           Regular            Arrearage
 Digits of Acct.                         Description          Contractual
 No.                                                          Payment




       (i)      Secured Claims Paid Directly by Debtor. The following secured claims are
being made via automatic debit/draft from Debtor’s depository account and are to continue to be
paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The
automatic stay is terminated in rem as to Debtor and in rem and in personam as to any codebtor
as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended to
terminate or abrogate Debtor’s state law contract rights. Debtor will not receive a discharge of
personal liability on these claims.

 Last Four Digits of Acct.        Creditor                          Property/Collateral
 No.
 8882                             Home Point Financial              2260 Randall Boulevard
                                                                    Naples, FL 34120


                                                 5
            Case 9:19-bk-08436-FMD          Doc 2    Filed 09/04/19     Page 6 of 9



                                 Celtic Bank                      2260 Randall Blvd
                                                                  Naples, FL 34120

        (j)    Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors upon the filing of this Plan.

 Last Four Digits of Acct.       Creditor                         Collateral/Property
 No.                                                              Description/Address
 0103                            Suncoast School                  2018 Kia Sportage



        (k)     Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend
to make payments to the following secured creditors. The automatic stay is terminated in rem as
to Debtor and in rem and in personam as to any codebtor with respect to these creditors upon the
filing of this Plan. Debtor’s state law contract rights and defenses are neither terminated nor
abrogated. Debtor will not receive a discharge of personal liability on these claims.

 Last Four Digits of Acct.       Creditor                         Collateral
 No.                                                              Description/Address




       6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s
payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

        (a)    Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
leases/executory contracts and proposes the prompt cure of any prepetition arrearage as follows.
If the claim of the lessor/creditor is not paid in full through the Plan, under 11 U.S.C. §
1328(a)(1), Debtor will not receive a discharge of personal liability on these claims.

 Last Four         Creditor/Lessor     Description of      Regular             Arrearage and
 Digits of Acct.                       Leased              Contractual         Proposed Cure
 No.                                   Property            Payment



                                               6
            Case 9:19-bk-08436-FMD          Doc 2    Filed 09/04/19     Page 7 of 9




       (b)      Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid Directly by Debtor. Debtor assumes the following lease/executory contract claims that
are paid via automatic debit/draft from Debtor’s depository account and are to continue to be
paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The
automatic stay is terminated in rem as to Debtor and in rem and in personam as to any codebtor
as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended to
terminate or abrogate Debtor’s state law contract rights. Debtor will not receive a discharge of
personal liability on these claims.

 Last Four Digits of Acct.       Creditor/Lessor                  Property/Collateral
 No.

                                 Ally Financial                   2019 Dodge Ram
                                 Hyundai Finance                  2019 Hyundai Tucson

        (c)    Rejection of Leases/Executory Contracts and Surrender of Real or Personal
Leased Property. Debtor rejects the following leases/executory contracts and will surrender the
following leased real or personal property. The automatic stay is terminated in rem as to Debtor
and in rem and in personam as to any codebtor as to these creditors and lessors upon the filing of
this Plan.

 Last Four Digits of Acct.       Creditor/Lessor                  Property/Collateral to be
 No.                                                              Surrendered
                                 Earl C. Koops                    Business lease



       7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent Order
Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $ PRO
RATA       .

D.     GENERAL PLAN PROVISIONS:

       1.      Secured creditors, whether or not dealt with under the Plan, shall retain the liens
securing such claims.

        2.     Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by an Order of the Bankruptcy Court.



                                                 7
             Case 9:19-bk-08436-FMD           Doc 2     Filed 09/04/19     Page 8 of 9



        3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal
of this case, unless the Court orders otherwise. Property of the estate

        (a)              shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal
of this case, unless the Court orders otherwise, or

       (b)      XX      shall vest in Debtor upon confirmation of the Plan.

       4.      The amounts listed for claims in this Plan are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered by the
Court, the Trustee shall only pay creditors with filed and allowed proofs of claim. An allowed
proof of claim will control, unless the Court orders otherwise.

        5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions. The actual distributions may vary. If the summary or spreadsheet conflicts with this
Plan, the provisions of the Plan control prior to confirmation, after which time the Order
Confirming Plan shall control.

         6.     Debtor shall timely file all tax returns and make all tax payments and deposits
when due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
Trustee with a statement to that effect.) For each tax return that becomes due after the case is
filed, Debtor shall provide a complete copy of the tax return, including business returns if Debtor
owns a business, together with all related W-2s and Form 1099s, to the Trustee within 14 days of
filing the return. Unless otherwise ordered, consented to by the Trustee, or ordered by the Court,
Debtor shall turn over to the Trustee all tax refunds in addition to regular Plan payments. Debtor
shall not instruct the Internal Revenue Service or other taxing agency to apply a refund to the
following year’s tax liability. Debtor shall not spend any tax refund without first having
obtained the Trustee’s consent or Court approval.

E.     NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
       Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
       out in this section are deemed void and are stricken.




                                                  8
            Case 9:19-bk-08436-FMD       Doc 2    Filed 09/04/19    Page 9 of 9




                                    CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

Debtor(s)


/s/ CHAD D. PATRICK                                            Date   9/4/19
CHAD D. PATRICK

/s/ NELLA C. DECESARE                                          Date   9/4/19
NELLA C. DECESARE

Attorney for Debtor(s)


/s/RICHARD J. HOLLANDER                                        Date   9/4/19
RICHARD J. HOLLANDER




                                             9
